


Exhibit 10.1
AGREEMENT
AGREEMENT dated August 10, 2011 between Michael Sullivan (“Sullivan”), and IHS
Inc., a Delaware corporation formerly known as IHS Group Inc. (the “Company”).
WHEREAS, Sullivan and the Company are parties to an employment Letter Agreement
dated November 1, 2004, as amended (“Employment Agreement”).
WHEREAS, Sullivan has notified the Company pursuant to Section 1 of the
Employment Agreement that he does not want to extend the term of the Employment
Agreement following the expiration of the current term on November 1, 2011, and
the parties agree that Sullivan’s last date of employment with the Company and
its affiliates shall be November 30, 2011 (such date, the “Effective Termination
Date”).
WHEREAS, the parties wish to enter into this Agreement in connection with
Sullivan’s notice to the Company to ensure an orderly transition for the
business.
NOW, THEREFORE, the parties agree as follows:
1.    Sullivan hereby resigns as Chief Financial Officer of the Company,
effective on the date of this Agreement. From the date of this Agreement through
the Effective Termination Date, Sullivan will assist the Company with the
transition to a new Chief Financial Officer. As of the Effective Termination
Date, Sullivan shall cease to be an employee, officer or director of the Company
or any affiliate of the Company. As used in this Agreement, the term “affiliate”
shall mean any company that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.


2.    Sullivan will be credited with two additional years for purposes of each
of the age and service requirement of any retirement related employee benefit
plans, programs and arrangements maintained by the Company and/or its
affiliates, including without limitation the Retirement Income Plan and the
Supplemental Income Plan, in which Sullivan participates at the Effective
Termination Date.


3. Sullivan shall be entitled to receive on the 30th day after the Effective
Termination Date (or on the preceding business day, if the 30th day is a weekend
day or a holiday) the following “Accrued Compensation”: any earned but unpaid
Base Salary or other amounts (including reimbursable expenses and any vested
amounts or benefits owing under or in accordance with the Company’s otherwise
applicable employee benefits plans or programs, including retirement plans or
programs) accrued or owing prior to the Effective Termination Date. Accrued
Compensation shall be paid to Sullivan on the 30th day after the Effective
Termination Date (or on the preceding business day, if the 30th day is a weekend
day or a holiday) or if earlier, a date specified by law, to Sullivan in cash or
cash equivalent acceptable to Sullivan unless otherwise required to be paid at
an earlier or later date by applicable law or the terms of a benefit plan under
which any amount of Accrued Compensation is provided.


4. Sullivan shall be entitled to receive an annual bonus payment for the fiscal
year ended November 30, 2011 pursuant to the IHS Annual Incentive Plan (“AIP”)
through the Effective Termination Date. Payment of such bonus shall be made to
Sullivan on the date the FY 2011 AIP payment is made to IHS executives
generally, and no later than March 15, 2012. The personal objectives portion of
Sullivan’s bonus shall be paid at “target”.


5. Sullivan and his eligible dependents will be eligible to continue to
participate in the Company’s medical, dental and vision plans on the same terms
as his participation that exists immediately prior the Effective Termination
Date (or, if he is ineligible to continue to participate

--------------------------------------------------------------------------------




under the terms thereof, in substitute arrangements providing substantially
comparable benefits) for a period of 24 months following the Effective
Termination Date.
   
6.    Restricted Stock.


(a)
Sullivan has received grants of restricted stock units (“RSUs”), where each RSU
represents one share of Class A common stock of IHS Inc. (“Shares”).



(b)
On the date hereof, a total of 76,000 RSUs at “target” performance level,
individual performance objectives and/or time-based RSUs granted pursuant to
award agreements held by Sullivan are unvested. In recognition of Sullivan’s
contributions to the Company, on the date hereof, 40,000 of such unvested RSUs
shall vest, and Sullivan shall be issued the Shares underlying such RSUs on the
date that is ten days following the date hereof, provided Sullivan has not
revoked the Release referred to in subparagraph (d) below prior to the end of
the seven day period following the date hereof. Except for the 40,000 unvested
RSUs that will vest in accordance with the preceding sentence, all of the
remaining unvested RSUs under any outstanding award agreements are forfeited on
the date hereof.



(c)
The Company shall withhold from the Shares that otherwise would be released to
Sullivan when RSUs vest as provided herein the number of Shares required to
satisfy any withholding taxes due as a result of the vesting of such RSUs,
consistent with prior Company practice.



(d)
Sullivan has executed a Release in favor of the Company on the date hereof
(“Release”). Pursuant to the terms of the Release, Sullivan may revoke the
Release within seven days of the date hereof. In the event Sullivan revokes the
Release within the seven day period, Sullivan acknowledges that he will not be
entitled to the consideration provided in this Section 6, and the Shares that
would otherwise be released to Sullivan when the 40,000 RSUs vest as provided
herein will not be released to Sullivan.

    
7. Each amount to be paid or benefit to be provided pursuant to this Agreement
shall be construed to be a separately identified payment for purposes of Section
409A of the Code. Notwithstanding anything to the contrary, if, at the time of
your termination of employment, you are a “specified employee” (as defined in
Section 416(i) of the Code and the regulations and other published guidance
under Section 409A of the Code) and the Company’s stock is publicly traded on an
established securities market or otherwise, any portion of the payments or
benefits under this Agreement that would otherwise be subject to taxation
pursuant to Section 409A of the Code shall be payable not earlier than the
earlier of (i) six months after the date of your termination for any reason
other than death, or (ii) the date of your death. As soon as practicable
following the earlier of (i) or (ii), and in any event within ten business days
of such date, you shall receive the entire amount that would have been paid
earlier but for such six month delay. Notwithstanding any provision of this
Agreement to the contrary, to the extent necessary to avoid the imposition of
any taxes under Section 409A of the Code, no payment or distribution under this
Letter that becomes payable by reason of your termination of employment with the
Company will be made to you unless your termination of employment constitutes a
“separation from service” (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code). The Company and you intend that no
payments or benefits to you under this Letter or any other compensation plan or
arrangement shall be subject to the tax imposed under Section 409A of the Code,
and this Agreement is to be interpreted according to such intention. No payment
to be made under this Agreement shall be made at a time earlier than that
provided for in this Agreement unless such payment is (i) an acceleration of
payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4) or
(ii) a payment that would otherwise not be subject to additional taxes and
interest under Section

--------------------------------------------------------------------------------




409A of the Code. With regard to any provision herein that provides for
reimbursement of expenses, except as permitted by Section 409A of the Code, (i)
the right to reimbursement shall not be subject to liquidation or exchange for
another benefit, (ii) the amount of expenses eligible for reimbursement provided
during any taxable year shall not affect the expenses eligible for reimbursement
in any other taxable year, and (iii) such payments shall be made in accordance
with the Company’s applicable policies, but in no event later than on or before
the last day of your taxable year following the taxable year in which the
expense occurred (for the avoidance of doubt, this does not permit the Company
to delay payment beyond what would be required under Company’s applicable
policies). The Company and you further agree to act reasonably and to cooperate
to amend or modify this Agreement or any other such compensation arrangement to
the extent reasonably necessary to avoid the imposition of tax under Section
409A of the Code. Pursuant to Treasury Regulations Section 1.409A-1(h)(4), there
shall be no “separation from service” upon the date hereof.


8.    Sullivan acknowledges that the obligations contained in Section 10(a) of
the Employment Agreement survive the termination of Sullivan’s employment with
the Company without limit and that the obligations contained in Section 10(b)
and 10(c) of the Employment Agreement survive the termination of Sullivan’s
employment with the Company for a period of 12 months after the Effective
Termination Date. The Company acknowledges that the obligations contained in
Section 11 of the Employment Agreement survive the termination of Sullivan’s
employment with the Company without limit and that Sullivan is also entitled to
indemnification and advancement of expenses as set forth in the Company’s
Certificate of Incorporation and Bylaws.


9.    This Agreement and the Release constitute the complete understanding
between Sullivan and the Company in respect of the subject matter of this
Agreement and supersede all prior agreements relating to the same subject
matter. Without limiting the generality of the foregoing, Sullivan and the
Company agree that the Employment Agreement is terminated effective as of the
date hereof, and neither party shall have any rights or obligations under the
Employment Agreement from and after the date hereof; provided, however, that
Section 10 and Section 11 of the Employment Agreement shall survive the
termination of the Employment Agreement, as indicated above. In the event of any
inconsistency between the terms of this Agreement and the terms of the
Employment Agreement, the terms of this Agreement shall prevail. Sullivan has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Agreement.


10. In the event that any provision of this Agreement should be held to be
invalid or unenforceable, each and all of the other provisions of this Agreement
will remain in full force and effect. If any provision of this Agreement is
found to be invalid or unenforceable, such provision will be modified as
necessary to permit this Agreement to be upheld and enforced to the maximum
extent permitted by law.


11.    This Agreement is to be governed and enforced under the laws of the State
of Colorado (except to the extent that Colorado conflicts of law rules would
call for the application of the law of another jurisdiction).


12.    This Agreement inures to the benefit of the Company and Sullivan, and
their respective successors and assigns.


13.    Sullivan has carefully read this Agreement, fully understands each of its
terms and conditions, and intends to abide by this Agreement in every respect.
As such, Sullivan knowingly and voluntarily signs this Agreement.


14.    All payments to be made hereunder by the Company shall be subject to any
applicable payroll, income, withholding and other taxes or other applicable
deductions required by law or regulation.



--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, Sullivan and the Company have executed this
Agreement as of the day and year first above written.
 
/s/ Michael Sullivan
Michael Sullivan
 



IHS INC.
 
 
/s/ Jeffrey Sisson
By: Jeffrey Sisson
Title: Senior Vice President &
Chief Human Resources Officer






--------------------------------------------------------------------------------






August 10, 2011


Mr. Jerre L. Stead
Chairman and CEO
IHS Inc.
15 Inverness Way East
Englewood, CO 80112


Dear Jerre:


In connection with my employment Letter Agreement dated November 1, 2004, as
amended (“Employment Agreement”), this is to notify you pursuant to Section 1
that I do not want the term of the Employment Agreement to be extended when the
current term ends on November 1, 2011 and in accordance with the Agreement
between IHS and me dated August 10, 2011, my final date of employment shall be
November 30, 2011.


Sincerely,


/s/ Michael Sullivan


Michael Sullivan